Citation Nr: 0837633	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for residuals of 
exposure to carbon tetrachloride, claimed as breathing, 
neurological, and sleep disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle Washington.  The veteran's claims file has been 
transferred to the RO in Portland, Oregon.  

The August 2005 rating decision denied entitlement service 
connection for bilateral hearing loss disability and 
residuals of carbon tetrachloride exposure.

The veteran was afforded a Board hearing, held by the 
undersigned, in September 2008.  A copy of the transcript has 
been associated with the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals 
of exposure to carbon tetrachloride is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's hearing loss disability was manifest during 
service, was manifest within one year of separation, or that 
any current hearing loss disability is attributable to 
service.
CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim(S).  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for bilateral hearing loss disability, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in November 2004 satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes 
that  38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Despite this change in the regulation, the aforementioned 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

An August 2008 letter informed the veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard 
to the veteran's claim for entitlement to service connection 
for bilateral hearing loss disability, the veteran was 
afforded a VA audiological examination in July 2005 to obtain 
an opinion as to whether his alleged bilateral hearing 
disorder could be directly attributed to service.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the veteran's 
military service.  The July 2005 VA examination report is 
thorough and supported by the record.  The examination in 
this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service connection

The veteran claimed that acoustic trauma, caused by airplane 
engines, is one of the reasons why he suffers from bilateral 
hearing loss.  According to the veteran, electronic super 
chargers on B-24 bombers required constant adjustment, and 
that to make the adjustment, the engine had to have been 
running.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  In 
addition, certain chronic diseases may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 
(West 2002);             38 C.F.R. §§ 3.307, 3.309 (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

At the outset, the Board notes that the veteran has been 
diagnosed with a bilateral hearing loss disability.  See VA 
examination report, July 21, 2005.  Thus, element (1) of 
Hickson has been satisfied.

Turning to the question of in-service disease or injury, the 
Board notes that the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
bilateral hearing loss.  Upon the veteran's entry into 
service, hearing was 15/15, bilaterally, via whispered voice 
test.  See service induction examination report, June 10, 
1943.  Between the veteran's entrance and separation 
examinations, his service medical records are negative for 
complaints, treatment, or diagnosis of hearing loss (or any 
other auditory disorder).  Upon separation, the veteran's 
hearing was, once again, recorded as 15/15 per whispered 
voice test.  See Standard Forms (SF) 88, service separation 
examination report, October 22, 1945.

In conjunction with his appeal, the veteran was afforded a VA 
audiological examination for compensation purposes in July 
2005.  The examiner noted a review of the claims file.  
According to the medical report, the veteran's military noise 
exposure consisted of exposure to airplane noise without the 
benefit of ear protection.  Following service, the veteran 
reported a history of occupational noise exposure, working 
nine years in the timber industry, with some hearing 
protection.  

At the time of the examination, testing revealed that the 
veteran's bilateral hearing loss met the level of disability 
under 38 C.F.R. § 3.385.  Puretone air and bone conduction 
thresholds revealed hearing within normal limits through 1000 
Hz, sloping to moderately severe sensorineural hearing loss 
in higher frequencies, with good word recognition, 
bilaterally (76 percent).  The examiner opined that the 
veteran's bilateral hearing loss disability was less likely 
than not caused by, or the result of, the veteran's period of 
active duty.

The only evidence of record in support of the veteran's claim 
that his bilateral hearing loss disability is etiologically 
related to service is his own lay statements.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that 
must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1992)  (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the veteran can attest to factual matters of 
which he had first-hand knowledge, such as in-service noise 
exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  He is 
not competent to establish an etiological nexus between his 
current diagnosis and his exposure to noise during his period 
of active duty.

With regard to the decades-long evidentiary gap in this case 
between active service and the veteran's earliest complaints, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing auditory complaints, 
symptoms, or findings for approximately 50 years between the 
period of active duty and his claim for service connection is 
itself evidence which tends to show that this disorder did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

As such, the Board finds the July 2005 VA medical opinion to 
be the most probative evidence of record.  The opinion was 
detailed, consistent with other evidence of record, and 
included a review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  

In sum, the competent evidence does not establish that 
bilateral hearing loss disability began in service.  There 
are no records of any complaints, findings, treatment, or 
diagnosis of hearing loss, or any other audiological 
disorder, for approximately five decades after separation.  
This significant lapse of time is highly probative evidence 
against the veteran's claim of a nexus between a current 
diagnosis of tinnitus and active military service.  See 
Maxson, supra.  Despite the veteran's contentions that he has 
had these symptoms since service, there is no medical 
evidence of continuity of symptomatology and the probative 
evidence weighs against the claim.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's bilateral hearing 
loss disability is not related to his period of service.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  The 
preponderance is against the veteran's claim, and therefore 
his claim for service connection must be denied.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

At his hearing before the Board, the veteran testified that 
he was exposed to carbon tetrachloride, while maintaining 
aircraft during his period of active duty, and that the 
exposure led to pulmonary, neurological, and sleep disorders. 

While the veteran's record does not document exposure to 
carbon tetrachloride in service, service department records 
confirm that he was airplane electrical mechanic and that his 
duties included cleaning and replacing electric motors, 
ignitions systems, and recognition and landing lights.  The 
Board finds that his claimed exposure to carbon tetrachloride 
was plausible under these circumstances. What remains to be 
determined is whether there is medical evidence of a nexus 
between current disability and the in-service exposure to 
carbon tetrachloride.

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that VA must provide a medical examination in 
a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The Board notes that the veteran has been diagnosed with 
nocturnal dyspnea, of an unknown cause.  See Good Samaritan 
Hospital and Medical Center treatment records, June 9-11, 
1981.  In December 1996, it was noted that the veteran had a 
long history of a sleep disorder.  See Good Samaritan 
Hospital and Medical Center treatment records, December 1996.  
VA outpatient reports further note a long history of 
pulmonary and neurological disorders.  A VA outpatient report 
from January 18, 2005, noted that the veteran suffered from 
disorders related to inservice exposure to carbon 
tetrachloride.  However, the examiner did not describe the 
specific neurological impairment and recommended that a 
compensation and pension examination be conducted.  
Similarly, in January 2006, a VA treatment report noted 
exposure to carbon tetrachloride, with neurological and 
breathing problems; however, no particular neurological or 
respiratory disability associated with carbon tetrachloride 
exposure was identified.  

In light of the foregoing, the Board must remand the 
veteran's claim in order to obtain an opinion as to the 
etiology of any current pulmonary, sleep, or neurological 
disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should arrange for the 
veteran to be scheduled for a VA 
examination or examinations to 
determine the nature and etiology of 
any current pulmonary, sleep, or 
neurological disorder(s).  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must 
indicate whether such review was 
accomplished.  After examination and 
review of the claims folder, the 
examiner should address the following:

a)	Identify all current pulmonary, 
sleep, and/or neurological 
disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any current 
disorder(s) is/are etiologically 
related to the veteran's period 
of active service, to include 
exposure to carbon tetrachloride.  

The claims file must be made available to the 
examiner(s) and the examiner(s) should 
indicate in his/his report whether or not the 
claims file was reviewed.  A rationale for 
any opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  The AMC should then readjudicate the 
claims for in light of all of the 
evidence of record on the merits.  If any 
issue remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
the issues on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


